Case 1:18-cv-04023-ARR-RML Document 11 Filed 10/05/18 Page 1 of 10 PageID #: 35




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------- x

 DEVAN BILLUPS,
                                                                             ANSWER TO THE
                                                     Plaintiff,              COMPLAINT ON BEHALF
                                                                             OF DEFENDANT CITY OF
                               -against-                                     NEW YORK

 C.O. “JOHN DOES” 1-10                                                       18 CV 4023 (ARR)(RLM)
 and THE CITY OF NEW YORK,
                                                 Defendants.                 Jury Trial Demanded

 ----------------------------------------------------------------------- x


                   Defendant City of New York (“City”), by its attorney, Zachary W. Carter,

 Corporation Counsel of the City of New York, for its answer to the complaint, respectfully

 alleges, upon information and belief, as follows:

                   1.      Denies the allegations set forth in paragraph “1” of the complaint, except

 admits that plaintiff purports to proceed and seek relief as stated therein.

                   2.      Denies the allegations set forth in paragraph “2” of the complaint, except

 admits that plaintiff purports to bring this action as stated therein.

                   3.      Denies the allegations set forth in paragraph “3” of the complaint, except

 admits that plaintiff purports to invoke the jurisdiction of the Court as stated therein.

                   4.      Denies the allegations set forth in paragraph “4” of the complaint, except

 admits that plaintiff purports to invoke the Court’s supplemental jurisdiction and seek relief as

 stated therein.

                   5.      Denies the allegations set forth in paragraph “5” of the complaint, except

 admits that plaintiff purports to base venue as stated therein.
Case 1:18-cv-04023-ARR-RML Document 11 Filed 10/05/18 Page 2 of 10 PageID #: 36




                 6.      Paragraph “6” is a demand for a jury trial and therefore no response is

 required.

                 7.      Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “7” of the complaint.

                 8.      Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “8” of the complaint.

                 9.      Denies the allegations set forth in paragraph “9” of the complaint, except

 admits that the City of New York is a municipal corporation organized under the laws of the

 State of New York.

                 10.     Denies the allegations set forth in paragraph “10” of the complaint, except

 admits that a document purporting to be Notice of Claim was received by the Office of the

 Comptroller of the City of New York on or about July 18, 2017.

                 11.     Denies the allegations set forth in paragraph “11” of the complaint, except

 admits that, to date, this matter has not been resolved.

                 12.     Denies the allegations set forth in paragraph “12” of the complaint, except

 admits that the instant federal action was filed on or about July 12, 2018.

                 13.     Denies the allegations set forth in paragraph “13” of the complaint, except

 admits that plaintiff purports to proceed as stated therein.

                 14.     In response to the allegations set forth in the paragraph “14” of the

 complaint, defendant repeats and realleges the responses set forth in the proceeding paragraphs

 of this answer, as if fully set forth herein.

                 15.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “15” of the complaint.



                                                 -2-
Case 1:18-cv-04023-ARR-RML Document 11 Filed 10/05/18 Page 3 of 10 PageID #: 37




                16.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “16” of the complaint.

                17.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “17” of the complaint.

                18.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “18” of the complaint.

                19.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “19” of the complaint.

                20.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “20” of the complaint.

                21.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “21” of the complaint.

                22.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “22” of the complaint.

                23.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “23” of the complaint, except admits only that the

 Vernon C. Bain Center is a New York City Department of Correction facility.

                24.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “24” of the complaint.

                25.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “25” of the complaint.

                26.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “26” of the complaint.



                                                -3-
Case 1:18-cv-04023-ARR-RML Document 11 Filed 10/05/18 Page 4 of 10 PageID #: 38




                27.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “27” of the complaint.

                28.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “28” of the complaint.

                29.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “29” of the complaint.

                30.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “30” of the complaint.

                31.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “31” of the complaint.

                32.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “32” of the complaint.

                33.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “33” of the complaint.

                34.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “34” of the complaint.

                35.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “35” of the complaint.

                36.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “36” of the complaint.

                37.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “37” of the complaint.




                                                -4-
Case 1:18-cv-04023-ARR-RML Document 11 Filed 10/05/18 Page 5 of 10 PageID #: 39




                38.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “38” of the complaint.

                39.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “39” of the complaint.

                40.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “40” of the complaint.

                41.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “41” of the complaint.

                42.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “42” of the complaint.

                43.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “43” of the complaint, except admits that plaintiff was

 transported to Lincoln Hospital for medical treatment.

                44.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “44” of the complaint.

                45.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “45” of the complaint.

                46.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “46” of the complaint.

                47.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “47” of the complaint.

                48.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “48” of the complaint.



                                                -5-
Case 1:18-cv-04023-ARR-RML Document 11 Filed 10/05/18 Page 6 of 10 PageID #: 40




                 49.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “49” of the complaint.

                 50.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “50” of the complaint.

                 51.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “51” of the complaint.

                 52.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “52” of the complaint.

                 53.     Denies knowledge or information sufficient to form a belief as to the truth

 of the allegations set forth in paragraph “53” of the complaint.

                 54.     In response to the allegations set forth in the paragraph “54” of the

 complaint, defendant repeats and realleges the responses set forth in the proceeding paragraphs

 of this answer, as if fully set forth herein.

                 55.     Denies the allegations set forth in paragraph “55” of the complaint.

                 56.     Denies the allegations set forth in paragraph “56” of the complaint.

                 57.     Denies the allegations set forth in paragraph “57” of the complaint.

                 58.     In response to the allegations set forth in the paragraph “58” of the

 complaint, defendant repeats and realleges the responses set forth in the proceeding paragraphs

 of this answer, as if fully set forth herein.

                 59.     Denies the allegations set forth in paragraph “59” of the complaint.

                 60.     Denies the allegations set forth in paragraph “60” of the complaint.

                 61.     Denies the allegations set forth in paragraph “61” of the complaint.

                 62.     Denies the allegations set forth in paragraph “62” of the complaint.



                                                 -6-
Case 1:18-cv-04023-ARR-RML Document 11 Filed 10/05/18 Page 7 of 10 PageID #: 41




                 63.     In response to the allegations set forth in the paragraph “63” of the

 complaint, defendant repeats and realleges the responses set forth in the proceeding paragraphs

 of this answer, as if fully set forth herein

                 64.     Denies the allegations set forth in paragraph “64” of the complaint.

                 65.     Denies the allegations set forth in paragraph “65” of the complaint.

                 66.     Denies the allegations set forth in paragraph “66” of the complaint.

                 67.     Denies the allegations set forth in paragraph “67” of the complaint.

                 68.     Denies the allegations set forth in paragraph “68” of the complaint.

                 69.     Denies the allegations set forth in paragraph “69” of the complaint.

                                FIRST AFFIRMATIVE DEFENSE:

                 70.     The complaint fails to state a claim upon which relief can be granted.

                               SECOND AFFIRMATIVE DEFENSE:

                 71.     Any injury alleged to have been sustained resulted from plaintiff’s own

 culpable or negligent conduct or the culpable and/or the negligent conduct of others for whom

 the City of New York is not responsible, and was not the proximate result of any act of

 defendant.

                                THIRD AFFIRMATIVE DEFENSE:

                 72.     At all times relevant to the acts alleged in the complaint, the duties and

 functions of the municipal defendant’s officials entailed the reasonable exercise of proper and

 lawful discretion. Therefore, defendant City of New York has governmental immunity from

 liability.




                                                 -7-
Case 1:18-cv-04023-ARR-RML Document 11 Filed 10/05/18 Page 8 of 10 PageID #: 42




                             FOURTH AFFIRMATIVE DEFENSE:

                73.     Punitive damages cannot be assessed against defendant City of New York.

                                 FIFTH AFFIRMATIVE DEFENSE:

                74.     Any claims arising under New York State law may be barred, in whole or

 in part, by reason of plaintiff’s failure to comply with the requirements of the N.Y. GEN. MUN.

 LAW § 50-(e), (h) and/or (i).

                                 SIXTH AFFIRMATIVE DEFENSE:

                75.     Plaintiff’s claims may be barred, in whole or in part, by his own

 contributory and comparative negligence and by assumption of risk.

                            SEVENTH AFFIRMATIVE DEFENSE:

                76.     Plaintiff’s claims may be barred, in part, by the applicable statute of

 limitations.

                             EIGHTH AFFIRMATIVE DEFENSE:

                77.     Plaintiff has failed to state a claim under Monell v. Dep’t of Social

 Services, 436 U.S. 658 (1978).

                                 NINTH AFFIRMATIVE DEFENSE:

                78.     Plaintiff may have failed to mitigate his alleged damages.

                                 TENTH AFFIRMATIVE DEFENSE:

                79.     Plaintiff’s claims may be barred, in whole or in part, by the Prison

 Litigation Reform Act, 42 U.S.C. § 1997e, for failure to exhaust his administrative remedies.




                                               -8-
Case 1:18-cv-04023-ARR-RML Document 11 Filed 10/05/18 Page 9 of 10 PageID #: 43




                 WHEREFORE, defendant City of New York requests judgment dismissing the

 complaint in its entirety, together with the costs and disbursements of this action, and such other

 and further relief as the Court may deem just and proper.

 Dated:          New York, New York
                 October 5, 2018


                                                         ZACHARY W. CARTER
                                                         Corporation Counsel
                                                                 of the City of New York
                                                         Attorney for Defendant City of New York
                                                         100 Church Street, Rm. 3-186
                                                         New York, New York 10007
                                                         (212) 356-2663
                                                         kareilly@law.nyc.gov

                                                         By:            /s/
                                                               ___________________________
                                                               KATHLEEN D. REILLY
                                                               Assistant Corporation Counsel
                                                               Special Federal Litigation Division

 cc:      BY ECF
          Alan D. Levine, Esq., Attorney for Plaintiff




                                                 -9-
Case 1:18-cv-04023-ARR-RML Document 11 Filed 10/05/18 Page 10 of 10 PageID #: 44




                   Docket No. 18 CV 4023 (ARR) (RLM)
                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NEW YORK

                   DEVAN BILLUPS,

                                                                               Plaintiff,

                                                       -against-

                   C.O. “JOHN DOES” 1-10
                   and THE CITY OF NEW YORK,

                                                                          Defendants.


                                 ANSWER TO THE COMPLAINT
                                  ON BEHALF OF DEFENDANT
                                     CITY OF NEW YORK


                                   ZACHARY W. CARTER
                           Corporation Counsel of the City of New York
                             Attorney for Defendant City of New York
                                        100 Church Street
                                   New York, New York 10007

                                     Of Counsel: Kathleen D. Reilly
                                          Tel: (212) 356-2663

                   Due and timely service is hereby admitted.

                   New York, New York. ............................................, 2018

                   .................................................................................. Esq.

                   Attorney for .......................................................................




                                                        - 10 -
